Detailed Action

Continued Examination Under 37 CFR 1.114

1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5-13-22 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-15 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 1,119,502 to Evans in view of U.S. Patent No. 5,347,747 to Henriques and further in view of U.S. Patent Application Publication No. 2014/0220859 to McCutchan.
Referring to claims 1, 9, 15 and 20, Evans discloses a component comprised of, a component body – at 5, forming a wall of a movable object or immovable structure – see figures 1-4, wherein at least one apparatus – at 16,17, for holding a bait for pests/rodents at least partly arranged in the first volume or first region – see figures 1-4 where items 16,17 are shaped and sized to be capable of holding bait. Evans further discloses the apparatus comprises a housing which comprises at least one wall delimiting at least one second volume comprising a limited receptacle chamber for receiving at least one bait for a rodent – see walls of 16,17 forming a housing between items 16,17 in figures 1-4, wherein the housing comprises a top section – at 7, and at least one platform – at 17, arranged below the top section – see figures 2-3, which delimits at least one pass-through opening through which a pest can gain access to a bait arranged in the second volume – see at 16,17 in figure 2 where the platform at 17 delimits an opening between items 5 and 17 through which a pest can pass to access the housings – at 16, wherein the second volume is separated from the first volume or first region by the at least one wall of the housing of the apparatus – see at 5 and 16 in figures 1-4, wherein at least a part of the apparatus is formed monolithically with at least one portion of the component body – see the grooves – at 18, of the apparatus formed in the component body – at 5 for receiving the apparatus – at 17, and wherein the wall of the movable object or immovable structure comprises at least one of, a boundary element, a bridge element or frame element for forming a frame or a channel – see frame elements – at 5,16,17,  a manhole element for forming a manhole, a tunnel element for forming a tunnel, a wall element for forming a wall structure – see walls forming 5,16,17, a post element or pylon element or tower element for forming a post, pylon, or tower, a step element for forming a staircase, a wall element for forming a wall of a building – see figure 4, or a support member for supporting another object – see figure 4. Specific to claim 9, Evans further discloses a plurality of platforms are disposed one above another in the housing – see at 16,17, wherein an intermediate space defining an intermediate level is formed between two neighboring platforms – see empty space between items 16,17 in figure 2. Specific to claim 15, Evans further discloses the component further comprises at least one surge protection element – at 6 or 9 or 11, for protecting against penetration of water into the receptacle chamber bounded by the housing – see figures 1-4, in the event that the water level in a region around the apparatus rises due to splashing or surging, which surge protection element is disposed or formed below the platform – see figures 1-4 where items 11 and bottom of 6,9 is capable of protecting against a surge of water given the orientation of these items detailed in figures 1-4. Evans does not disclose the top section is a closed top section. Henriques does disclose a top section – at 14, that is a closed top section – see figures 1-6. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Evans and add the closed top section of Henriques, so as to yield the predictable result of ensuring the pests do not escape the device through the top section. Specific to claims 1, 9 and 15, Evans as modified by Henriques further discloses a rodent bait – see for example column 4 lines 3-26 of Henriques, but does not disclose at least a part of the apparatus is formed monolithically with at least one portion of the component body via a curable and/or pourable construction material. McCutchan does disclose an apparatus holding a rodent bait – see for example paragraph [0083], and the apparatus – at 2-5 or 12,14 or 16, is formed monolithically with at least one portion of the component body – see figures 5 with items 2-5 formed into the wall and alternatively see items 12,14 and 16 formed integrally with the other of items 12,14 and 16, via a curable and/or pourable construction material – see concrete detailed in paragraph [0074]. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Evans as modified by Henriques and add the apparatus made of a curable and/or pourable construction material such as the concrete disclosed by McCutchan, so as to yield the predictable result of making the device more durable for repeated use in any desired environment.  
Referring to claim 2, Evans as modified by Henriques and McCutchan further discloses the at least one part of the apparatus and/or of an accommodation device which is comprised of at least one portion of the component body is comprised completely or at least partially of at least one wall of the component body – see at 17,18 in figures 1-4 of Evans, or the at least one part of the apparatus and/or of the accommodation device which is comprised of a portion of the component body is disposed completely or at least partially in a wall of the component body – see at 17 in figures 1-4 of Evans.
Referring to claim 3, Evans as modified by Henriques and McCutchan further discloses the component body at least partially has a hollow basic geometric shape – see at 5 in figures 1-4 of Evans, wherein the at least one part of the apparatus and/or of the accommodation device which is comprised of at least one portion of the component body is disposed on the outer perimeter of the component body, or on the inner perimeter of the component body – see at 16,17 in figures 1-4 of Evans, or on an inner surface of the component body which borders a hollow space within the component body – see at 116,17 in figures 1-4 of Evans. Evans as modified by Henriques and McCutchan does not disclose the component body at least partially has a hollow cylindrical basic geometric shape. However, it would have been obvious to one of ordinary skill in the art to take the device of Evans as modified by Henriques and McCutchan and make the component body any desired shape including the claimed cylindrical shape, so as to yield the predictable result of ensuring the device has sufficient size to capture insects.
Referring to claim 4, Evans as modified by Henriques and McCutchan further discloses the component body, at least partly has the basic geometric shape of a quadrilateral parallelepiped – see at 5 in figures 1-4 of Evans, wherein the at least one part of the apparatus and/or of the accommodation device which is comprised of a portion of the component body is disposed on an outer surface, particularly an end surface or lateral surface, of the component body – see at 17,18 in figures 1-4 of Evans, or on an inner surface of the component body which borders a hollow space within the component body – see at 17,18 in figures 1-4 of Evans.
Referring to claim 5, Evans as modified by Henriques and McCutchan further discloses at least one access opening – at 13, which provides a means of access to the receptacle chamber – at 16, which is delimited by the housing – see at 16,17 in figures 1-4 of Evans or by an element associated with the housing – see at 11,12,19 in figures 1-4 of Evans, which access opening is disposed in a wall of the component body – see figure 3, or in a wall of the housing which wall of the housing is not formed by a wall of the component body. It is noted that applicant has not invoked 35 U.S.C. 112(f) means plus function analysis with respect to a means of access in that applicant claims a specific structure being the access opening related to the means of access. 
Referring to claim 6, Evans as modified by Henriques and McCutchan further discloses direct accessibility of the limited receptacle chamber – at 16, associated with the housing is provided through the access opening – at 13 – see figures 1-4 of Evans, or indirect accessibility of the receptacle chamber – at 16, is provided through the access opening via at least one access channel which communicates with said access opening – see between 5 and 17 as related to 13 in figure 2 of Evans.
Referring to claim 7, Evans as modified by Henriques and McCutchan further discloses an access platform which provides access to at least one access opening – see at 22,24 in figure 4 of Evans.
Referring to claim 8, Evans as modified by Henriques and McCutchan further discloses at least one accommodation space device is provided – see at 23, wherein the accommodation device is comprised of at least one guiding device – at 22,24, for guiding an apparatus – see guiding to the apparatus at 5 in Henriques.
Referring to claim 10, Evans as modified by Henriques and McCutchan further discloses at least one closure body – at 12, which is movably attached to the housing – see figures 1-4 and page 1 lines 45-50 of Evans, by a guide segment – at 8 and/or 10 – see figures 1-4 of Evans, and adapted to be movable relative to the platform – at 17 – see via 10,11 in figures 1-4 and page 1 lines 45-50 of Evans, which closure body is movable away from the platform into an open position such that the at least one pass-through opening associated with the platform is exposed – see at 12 in figures 14 and page 1 lines 45-50 of Evans, and the closure body is movable against the platform into a closed position such that the at least one pass-through opening associated with the platform is closed off – see figure 3 and page 1 lines 45-50 of Evans.
Referring to claim 11, Evans as modified by Henriques and McCutchan does not disclose the closure body is in the form of a buoyant body or is comprised of at least one buoyant body. However, it would have been obvious to one of ordinary skill in the art to take the device of Evans as modified by Henriques and McCutchan and make the closure body out of any suitable material including the claimed buoyant material, so as to yield the predictable result of making the device more lightweight as desired.
Referring to claim 12, Evans as modified by Henriques and McCutchan further discloses the closure body is mounted so as to be movable relative to the platform by means of at least one movable holding element – at 10,11, which is mounted on or in the housing or on or in another portion of the component – see figures 1-4 of Evans. It is noted that applicant has not invoked 35 U.S.C. 112(f) means plus function analysis with respect to the claimed means of at least one movable holding element in that applicant has claimed specific structure related to the means of at least one movable holding element being a holding element mounted on or in the housing or another portion of the component. 
Referring to claim 13, Evans as modified by Henriques and McCutchan further discloses at least one accommodation chamber – at 22-24, is attached to the housing – see figure 4 of Evans, which accommodation chamber accommodates electrical and/or electronic components of the apparatus – see figure 4 of Evans where the chamber is capable of accommodating electrical/electronic components, and/or which accommodation chamber has disposed on it or formed on it at least one bait-mounting device for mounting a bait. It is noted that applicant has not positively recited the electrical and/or electronic components in the claim.
Referring to claim 14, Evans as modified by Henriques and McCutchan further discloses at least one monitoring device for monitoring at least part of the receptacle chamber bounded by the housing, is disposed or formed on or in the accommodation chamber – see at 12 in figure 4 of Evans.
Referring to claim 18, Evans as modified by Henriques and McCutchan further discloses a structure which comprises a component according to claim 1 – see rejection of claim 1 detailed earlier, wherein the structure is a structural object associated with an above-ground or below-ground structure selected from the group consisting of a boundary structure – see at 22-24 in figure 4 of Evans, a bridge, a tunnel, a frame – see at 22-24 in figure 4 of Evans, a scaffolding, a channel, a conduit, a shaft, a manhole, a pole, a pile, a post, a column, a pylon, a staircase, a tunnel, a tower, a castle, a panel – see at 22-24 in figure 4 of Evans, a wall – see at 22-24 in figure 4 of Evans, a wall element – see at 22-24 in figure 4 of Evans, a seat – see at 22 in figure 4 of Evans, and a bench.
Referring to claim 19, Evans as modified by Henriques and McCutchan further discloses the device of claim 1 – see the rejection of claim 1 detailed earlier, but does not disclose an object is selected from the group consisting of a movable transport, a container, a train or another vehicle for rail travel, a ship or another vehicle for water travel, and a motor vehicle or another vehicle for ground travel. However, Evans does contemplate using the component on other objects as seen in page 1 lines 50-56 and therefore it would have been obvious to one of ordinary skill in the art to take the device of Evans as modified by Henriques and McCutchan and use the component with a movable object such as a container, so as to yield the predictable result of allowing for insect control in any desired object as required by the user. 
 Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans as modified by Henriques and McCutchan as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2008/0204253 to Cottee et al.
Referring to claim 16, Evans as modified by Henriques and McCutchan does not disclose at least one signal transmission device which is designed to transmit communication signals to at least one external communication device and/or to receive communication signals from at least one external communication device, is structurally integrated or formed, in the component body. Cottee et al. does disclose a component wherein at least one signal transmission device (e.g., transmitter 50) (Fig. 2; paras. [0067], [0088]), which is designed to transmit communication signals to at least one external communication device (paras. [0037]-[0044]) and/or to receive communication signals from at least one external communication device, is structurally integrated or formed, in the component body (e.g., housing of bait box 10) (Fig. 2; para. [0064]-[0067], [0078],[0079]). Therefore it would have been obvious to one of ordinary skill in the art to take the device of Evans as modified by Henriques and McCutchan and add the signal transmission device of Cottee et al., so as to yield the predictable result of allowing the user to remotely monitor the device as desired.

Response to Arguments

3.	Applicant’s claim amendments and remarks/arguments dated 5-13-22 obviates the 35 U.S.C. 112(b) rejections of claim 20 detailed in the last office action dated 2-16-22.
	Regarding the prior art rejections of claims 1, 9 and 15, applicant’s claim amendments and remarks/arguments dated 5-13-22 obviates the 35 U.S.C. 103 rejections detailed in the last office action dated 2-16-22. However, applicant’s claim amendments dated 5-13-22 necessitates the new grounds of rejection detailed earlier in paragraph 2 of this office action.
	Regarding the prior art rejections of claims 2-8, 10-14, 16 and 18-20, applicant relies upon the same arguments with respect to parent claims 1, 9 or 15 discussed earlier. 

Conclusion

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890. The examiner can normally be reached Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643